DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         DANIEL SOLOMON,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D19-308

                               [May 9, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Okeechobee County; Michael C. Heisey,
Judge; L.T. Case No. 47-2009-CF-000171-C.

  Daniel Solomon, Milton, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.